DETAILED ACTION

Status of Claims
Claims 1 – 25 were previously pending and subject to a final office action mailed 06/17/2022. Claims 1, 14, & 23 were amended in a reply filed 09/14/2022. Claims 1 – 25 are currently pending and subject to the non-final office action below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed after final rejection on 09/14/2022 has been entered.

Response to Arguments
The previous 112(a) rejection has been withdrawn due to amendments; however, see below for new rejections under 35 USC 112(a).

Applicant’s arguments with respect to the claim rejections under 35 USC 103 have been considered but are not persuasive.

Applicant initially argues, on pp. 11 – 12, that Lyman fails to teach that the information communicated to the service point device includes “data that identifies the service point device as an indication to the service point device that the delivery vehicle is assigned to service a service point corresponding to the service point device. Moreover, Applicant's claims are not an obvious variation of the information identified in Lyman. Lyman's information is focused on identifying the item (e.g., tracking number, number of packages, weight of each package, dimensions of each package) or the mechanism of delivery (e.g., a delivery company name, delivery person information, a unique code associated with the company, a unique code associated with the delivery person, scheduled date of delivery, an expected time of delivery). In contrast, Applicant's claimed first signal includes data that specifically identifies the receiving device to the receiving device,” and that “Todasco fails to cure the deficiencies of Lyman.”

Examiner respectfully disagrees that the limitation “detecting, by a service point device, a first signal broadcast by a computing device associated with a delivery vehicle; determining that the signal includes data that identifies the service point device as an indication to the service point device that the delivery vehicle is assigned to service a service point corresponding to the service point device” is not obvious over Lyman in view of Todasco. Examiner notes that, regarding this limitation, Lyman is cited for disclosing a service point device which receives information as an indication that a delivery vehicle is assigned to service a service point corresponding to the service point device. For example, Lyman, in [0025] & [0029], discloses a service point device (“premises automation controller 135”) which, as per [0034] – [0035] & [0048], detects an arriving courier by receiving “information indicating that the delivery vehicle is at and/or within a predefined distance of the premises,” thus indicating to the service point device that the delivery vehicle is assigned to service a service point corresponding to the service point device.

The sole difference between Lyman and the above-cited limitation is that Lyman does not explicitly disclose wherein the information received by the service point device includes an identifier of the service point device. However, Todasco, in [0012], describes a process in which a “device/beacon at a location” (i.e., service point device) receives a signal from a package which includes a delivery service identifier. Therefore, the substitution of the service point of Lyman, for the delivery service of Todasco (the simple substitution of one known element for another), producing a predictable result, renders the claim obvious.

Applicant next argues, on pg. 13, regarding the limitation wherein “the wireless beacon or any other device transmits a signal that includes data that specifically identifies the receiving device as an indication that a delivery is intended for service point associated with the receiving device” “is more than a mere substitution of data. In other words, it is not merely an indication that the delivery vehicle is close. Rather, and in contrast to Applicant’s claims, the cited references system’s place trust and control in the delivery computer/beacon. Or said another way, the cited references are built on a system where the recipient device is trusting that the self-reported identity of the broadcasting device is true.”

In response to applicant's argument that the instant invention differs from the “the cited references system’s” placing of “trust and control in the delivery computer/beacon,” the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Examiner further notes that Lyman, in [0034], discloses similar authentication functionality to the instant claims, wherein the “monitoring module 205” receives initial “information indicating that the delivery vehicle is at and/or within a predefined distance of the premises,” then “upon receiving information indicating the delivery vehicle is at or near the premises, detection module 215 may scan captured images to detect a delivery vehicle and/or delivery person.” As per [0035], the identity of the delivery entity captured in the image is verified before access is granted. Therefore, the cited references do not merely place trust solely in the initial activation information which was received, as an additional verification is performed.




Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 – 13 & 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claim 1 recites the limitation: “responsive to the determination that the signal includes data that identifies the service point device, determining that the delivery vehicle is within an activation zone of the service point device based on the signal broadcasted by the computing device;” 

A review of Applicant’s entire specification produced the following relevant sections:

[0097] “At block 504, the delivery vehicle continues to approach the service point having the service point device 117 thereat. At block 506, it is determined if the delivery vehicle is within a configurable activation zone. For example, the user computing entity 120, delivery vehicle 107, or item 102, may determine if the delivery vehicle is within a configurable activation zone. …For example, the carrier/transporter computing entity 100 and/or user computing entity 120 may analyze the current progress and/or location of the delivery vehicle 107 to determine if the delivery vehicle 107 and/or the item 102 are within the configurable activation zone corresponding to any of the upcoming service points associated with a service point device 117 (e.g., have a service point device 117 located thereat).”

[0098] “If, at block 506, it is determined that the user computing entity 120, delivery vehicle 107, and/or item 102 is within the configurable activation zone, the process continues to block 508. At block 508, the service point device 117 is remotely activated. For example, the user computing entity 120, delivery vehicle 107, or item 102 may provide (e.g., transmit) a communication through a short/long range communication technology to the service point device 117 indicating that an item is to be delivered to the service point and requesting an indication of whether or not an individual is available at the service point to receive the item. In another example, the user computing entity 120, delivery vehicle 107, item 102, or carrier/transporter computing entity 100 may provide a communication through a wired or wireless network (e.g., an Internet protocol network and/or the like) to the service point device 117 indicating that an item is to be delivered to the service point and requesting an indication of whether or not an individual is available at the service point to receive the item. For example, the user computing entity 120, delivery vehicle 107, item 102, or carrier/transport computing entity 100 may provide a communication to the service point device 117 through an application program interface, through the Cloud, via a Wi-Fi network accessible at or in the vicinity of the service point (e.g., within at least a portion of the activation zone), through a Bluetooth signal, and/or the like.”

[0099] “the communication provided to the service point device 117 may be configured to identify the service point device 117. For example, if the communication is provided by short/long range communication technology, the communication may identify the service point device 117 by name. For example, the service point device 117 may be aware that it is affixed to a building having the address 1201 West Peachtree Street. The service point device 117 may then respond to the name 1201 West Peachtree Street, 1201 West Peachtree, 1201 W Peachtree, and/or the like. In another embodiment, the individual associated with the service point may name the service point device 117 (e.g., through a set up process for the service point device 117) and provide the carrier/transporter computing entity 100 with the assigned name (e.g., the assigned name may be stored in the customer profile associated with the service point, stored in item information/data corresponding to the item 102, and/or the like). In an example embodiment, the communication is provided through a wired or wireless network and identifies the service point device 117 by an internet protocol (IP) address or similar identifier.”

While the aforementioned sections of Applicant’s instant specification discloses determining that a delivery vehicle is within an activation zone ([0097]), and subsequently providing an activation signal to a service point device responsive to the determination ([0098]), wherein the signal can include a service point device identifier ([0099])  – they fail to disclose “responsive to the determination that the signal includes data that identifies the service point device, determining that the delivery vehicle is within an activation zone of the service point device based on the signal broadcasted by the computing device” as claimed. For example, the instant specification describes these steps in a reverse order to what is claimed – with the specification describing the determination that a vehicle is within an activation zone being performed first, and subsequently providing an activation signal comprising a service point device identifier. However, the claim requires a determination that the delivery vehicle is within an activation zone of the service point device after a signal comprising an identifier has been received.

Additionally, dependent claims 2 – 13 & 24 are rejected under 35 USC 112(a) by virtue of dependency on independent claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 4, 8, 14 – 16, & 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lyman et al. (US 20150310381 A1), in view of Todasco (US 20160292635 A1), in view of Kolchin (US 20160019495 A1).

As per Claim 1, Lyman discloses a method comprising: 

Regarding the following limitation,

	• detecting, by a service point device, a first signal broadcast by a computing device associated with a delivery vehicle; determining that the signal includes data that identifies the service point device as an indication to the service point device that the delivery vehicle is assigned to service a service point corresponding to the service point device,

Lyman, in [0025] & [0029], discloses a service point device (“premises automation controller 135”) which, as per [0034] – [0035] & [0048], detects an arriving courier by receiving “information indicating that the delivery vehicle is at and/or within a predefined distance of the premises.” To the extent to which Lyman does not appear to explicitly disclose determining that the received data is from a computing device associated with a delivery vehicle and includes data that identifies the service point device, Todasco, in [0012], describes a process in which a package beacon device transmits a signal to a user’s “device/beacon at a location” (i.e., service point device) which includes data that identifies the delivery service as an indication that a delivery vehicle is assigned and en route to service a service point corresponding to the service point device.

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the service point of Lyman, for the delivery service of Todasco. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 

Regarding the following limitation, Lyman, in [0034] – [0035], discloses determining that the delivery vehicle transporting an item is within an activation zone of the service point device, which triggers activation of a camera to capture and analyze images, based on received presence information, which highly suggests, but does not explicitly disclose what is taught by Todasco:

	• responsive to the determination that the signal includes data that identifies the service point device, determining that the delivery vehicle is within an activation zone of the service point device based on the signal broadcasted by the computing device (See [0012], noting that after the device/beacon {i.e., service point device} detects the signal from the package beacon device and verifies the received identifier, “the device/beacon at the location… may ramp up in power and establish a connection, where the connection is used to generate location information that identifies the beacon, and thus the package, as in proximity to the connected device/beacon.”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Todasco in the invention of Lyman with the motivation “to determine if the package is at or nearby a delivery location for the package,” as evidenced by Todasco ([0013]).

Lyman further discloses:

	• responsive to determining that the delivery vehicle servicing the service point is within the activation zone, activating the service point device, wherein the activation causes the service point device to trigger an imaging sensor to capture an image ([0034], “upon receiving information indicating the delivery vehicle is at or near the premises, detection module 215 may scan captured images to detect a delivery vehicle and/or delivery person.”);

Regarding the following limitation, Lyman discloses:

	• analyzing the image captured by the imaging sensor for the {delivery person}; responsive to identification of the {delivery person} within the image, authenticating the activation of the service point device (See [0043], noting that an image captured by the camera is analyzed to verify “the identity of the delivery person” in the image and thus authenticate the activation of the camera scanning that was triggered by the delivery person’s presence.).

Lyman, in [0034], further discloses scanning “captured images to detect a delivery vehicle and/or delivery person,” which highly suggests, but does not explicitly disclose wherein the image analysis involves identification of the delivery vehicle. However, Kolchin, in [0076] – [0077], teaches using a camera coupled to a delivery-sensing depository for identifying the delivery vehicle in the image, including the “a make and model,” “license plate number,” “insignia on the vehicle,” a “trademark,” “or other distinctive features of a particular delivery company.”

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the delivery vehicle of Kolchin, for the delivery person of Lyman. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 

Lyman further discloses:

	• responsive to authenticating the activation of the service point device, transmitting a first access signal to a remote device that causes the remote device to provide access to the service point (See [0036], [0043], & [0048], noting that after the captured image is verified – and thus authenticating the original activation signal which triggered the camera – “premises automation controller 135-a may send a command to a garage door controller 330 to open the garage door 310.”); 

	• providing an indication that an item is retrievable ([0045] – [0046], notification to the recipient of delivery.); and 

	• transmitting a second access signal to the remote device that causes the remote device to restrict access to the service point ([0031], user can send a locking signal using the premises automation controller 135, locking a door.).

As per claims 2 and 15, Lyman / Todasco / Kolchin disclose all of the limitations of claims 1 and 14 as stated above. Lyman further discloses:

	• wherein the determination that the computing device associated with the delivery vehicle is within the activation zone is based at least in part on a location of the service point device and geolocation data determined by at least one of (a) the delivery vehicle, (b) a user computing entity, or (c) the item (See [0034], noting receiving a delivery vehicle GPS device information which indicates “that the delivery vehicle is at and/or within a predefined distance of the premises.”).

As per claim 3, Lyman / Todasco / Kolchin disclose all of the limitations of claim 1 as stated above. To the extent to which Lyman does not disclose the following limitation, Todasco teaches:

	• wherein the determination that the computing device associated with the delivery vehicle is within the activation zone is based on a communication with the service point device using a short range or long range communication technology ([0012], “the beacon may determine a location for the package using short range wireless communications with devices/beacons at or nearby locations.” Also see [0021].). Rationale to combine Todasco persists.

As per claim 4, Lyman / Todasco / Kolchin disclose all of the limitations of claim 1 as stated above. Lyman further discloses:

	• providing an alert interface to a user computing entity, wherein the alert interface indicates an expected delivery window for delivery of the item ([0033], providing an alert to the user with “an expected time of delivery (e.g., a window of time).”).

As per claim 8, Lyman / Todasco / Kolchin disclose all of the limitations of claim 1 as stated above. Lyman further discloses:

	• determining a delivery authorization code received from the computing device matches an item delivery authorization code… associated with the service point ([0036], [0038], & [0049], “premises automation controller 135-a may detect a device of the delivery person transmitting the temporary access code, and upon verifying the temporary access code, grant the delivery person 305 access to the designated delivery area.”).

To the extent to which Lyman does not appear to disclose wherein the code is associated with a client account, Todasco, in [0065], teaches storing information associated with a user in a database, and includes an “access code to a property,” which, as per [0060], is stored as a user account for an “address” service point. Rationale to combine Todasco persists. 

As per claim 14, Lyman discloses an apparatus ([0025] & [0029], “premises automation controller 135”) comprising at least one processor and at least one memory storing computer program code (Claim 12 & [0009] – [0010]), the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to at least:

Regarding the following limitation,

	• detect a signal broadcast by a mobile computing device, wherein the signal includes data that identifies the apparatus; based on the signal including the data identifying the apparatus, determine that a delivery vehicle associated with the mobile computing device is assigned to service a service point corresponding to the apparatus,

Lyman, in [0025] & [0029], discloses an apparatus (“premises automation controller 135”) which, as per [0034] – [0035] & [0048], detects an arriving courier by receiving “information indicating that the delivery vehicle is at and/or within a predefined distance of the premises.” To the extent to which Lyman does not appear to explicitly disclose wherein the received data is from a mobile computing device associated with a delivery vehicle and includes data that identifies the apparatus, Todasco, in [0012], describes a process in which a package beacon device (i.e., a mobile computing device) transmits a signal to a user’s “device/beacon at a location” (i.e., apparatus) which includes data that identifies the delivery service as an indication that a delivery vehicle is assigned and en route to service a service point corresponding to the service point device. As per [0021] – [0022], the service point corresponds to the apparatus.

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the apparatus of Lyman, for the delivery service of Todasco. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 
Regarding the following limitation, Lyman, in [0034] – [0035], discloses determining that the delivery vehicle is within an activation zone of the service point device, which triggers activation of a camera to capture and analyze images, based on received presence information, which highly suggests, but does not explicitly disclose what is taught by Todasco:

	• determine that the delivery vehicle is within an activation zone of the service point device based at least on a signal strength of the first signal broadcast by the mobile computing device (See [0012], noting that when the device/beacon {i.e., apparatus} detects the signal from the package beacon device, “both the device/beacon at the location and the beacon associated with the package may ramp up in power and establish a connection, where the connection is used to generate location information that identifies the beacon, and thus the package, as in proximity to the connected device/beacon,” and that the package beacon device is “range limited to only connect with devices and/or beacons within a certain distance of the package to determine how close the package is to a location (e.g., the delivery location), such as by limiting the signal strength of the beacon.”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Todasco in the invention of Lyman with the motivation “to determine if the package is at or nearby a delivery location for the package,” as evidenced by Todasco ([0013]).

Lyman further discloses:

	• responsive to determination that the delivery vehicle is within the activation zone, activate an imaging sensor to capture an image ([0034], “upon receiving information indicating the delivery vehicle is at or near the premises, detection module 215 may scan captured images to detect a delivery vehicle and/or delivery person.”);

Regarding the following limitation, Lyman discloses:

	• analyzing the image captured by the imaging sensor for the {delivery person}; responsive to identification of the {delivery person} within the image, authenticate the first signal including the data identifying the apparatus (See [0043], noting that an image captured by the camera is analyzed to verify “the identity of the delivery person” in the image and thus authenticate the initially received activation signal which triggered the camera to activate a scanning operation.).

Lyman, in [0034], further discloses scanning “captured images to detect a delivery vehicle and/or delivery person,” which highly suggests, but does not explicitly disclose wherein the image analysis involves identification of the delivery vehicle. However, Kolchin, in [0076] - [0077], teaches using a camera coupled to a delivery-sensing depository for identifying the delivery vehicle in the image, including the “a make and model,” “license plate number,” “insignia on the vehicle,” a “trademark,” “or other distinctive features of a particular delivery company.”

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the delivery vehicle of Kolchin, for the delivery person of Lyman. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 

Lyman further discloses:

	• responsive to authentication of the first signal, transmit a first access signal that causes a remote device to provide access to the service point (See [0036], [0043], & [0048], noting that after the captured image is verified – and thus authenticating the original activation signal which triggered the camera – “premises automation controller 135-a may send a command to a garage door controller 330 to open the garage door 310.”).

As per claim 16, Lyman / Todasco / Kolchin disclose all of the limitations of claim 14 as stated above. Lyman further discloses:

	• wherein the determination that the delivery vehicle is within the activation zone is further based on a geolocation of the delivery vehicle included in the signal broadcast by the mobile computing device (See [0034], noting receiving a delivery vehicle GPS device information which indicates “that the delivery vehicle is at and/or within a predefined distance of the premises.”).

As per claim 23, Lyman discloses computer program product comprising at least one non-transitory computer-readable storage medium having computer-executable program code instructions stored therein (Claim 12 & [0009] – [0010]), the computer-executable program code instructions comprising program code instructions configured to:

Regarding the following limitation,

	• detect a signal broadcast by a mobile computing device, wherein the signal includes data that identifies the receiving device; based on the signal including the data identifying the apparatus, determine that a delivery vehicle associated with the mobile computing device is assigned to service a service point corresponding to the apparatus,

Lyman, in [0025] & [0029], discloses an apparatus (“premises automation controller 135”) which, as per [0034] – [0035] & [0048], detects an arriving courier by receiving “information indicating that the delivery vehicle is at and/or within a predefined distance of the premises.” To the extent to which Lyman does not appear to explicitly disclose wherein the received data is from a mobile computing device associated with a delivery vehicle and includes data that identifies the apparatus, Todasco, in [0012], describes a process in which a package beacon device (i.e., a mobile computing device) transmits a signal to a user’s “device/beacon at a location” (i.e., apparatus) which includes data that identifies the delivery service as an indication that a delivery vehicle is assigned and en route to service a service point corresponding to the service point device. As per [0021] – [0022], the service point corresponds to the apparatus.

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the apparatus of Lyman, for the delivery service of Todasco. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 
Regarding the following limitation, Lyman, in [0034] – [0035], discloses determining that the delivery vehicle is within an activation zone of the service point device, which triggers activation of a camera to capture and analyze images, based on received presence information, which highly suggests, but does not explicitly disclose what is taught by Todasco:

	• determine that the delivery vehicle is within an activation zone of the service point device based at least on a signal strength of the first signal broadcast by the mobile computing device (See [0012], noting that when the device/beacon {i.e., apparatus} detects the signal from the package beacon device, “both the device/beacon at the location and the beacon associated with the package may ramp up in power and establish a connection, where the connection is used to generate location information that identifies the beacon, and thus the package, as in proximity to the connected device/beacon,” and that the package beacon device is “range limited to only connect with devices and/or beacons within a certain distance of the package to determine how close the package is to a location (e.g., the delivery location), such as by limiting the signal strength of the beacon.”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Todasco in the invention of Lyman with the motivation “to determine if the package is at or nearby a delivery location for the package,” as evidenced by Todasco ([0013]).

Lyman further discloses:

	• responsive to determination that the delivery vehicle is within the activation zone, activate an imaging sensor to capture an image ([0034], “upon receiving information indicating the delivery vehicle is at or near the premises, detection module 215 may scan captured images to detect a delivery vehicle and/or delivery person.”);

Regarding the following limitation, Lyman discloses:

	• analyzing the image captured by the imaging sensor for the {delivery person}; responsive to identification of the {delivery person} within the image, authenticate the first signal including the data identifying the apparatus (See [0043], noting that an image captured by the camera is analyzed to verify “the identity of the delivery person” in the image and thus authenticate the initially received activation signal which triggered the camera to activate a scanning operation.).

Lyman, in [0034], further discloses scanning “captured images to detect a delivery vehicle and/or delivery person,” which highly suggests, but does not explicitly disclose wherein the image analysis involves identification of the delivery vehicle. However, Kolchin, in [0076] - [0077], teaches using a camera coupled to a delivery-sensing depository for identifying the delivery vehicle in the image, including the “a make and model,” “license plate number,” “insignia on the vehicle,” a “trademark,” “or other distinctive features of a particular delivery company.”

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the delivery vehicle of Kolchin, for the delivery person of Lyman. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 

Lyman further discloses:

	• responsive to authentication of the first signal, transmit a first access signal that causes a remote device to provide access to the service point (See [0036], [0043], & [0048], noting that after the captured image is verified – and thus authenticating the original activation signal which triggered the camera – “premises automation controller 135-a may send a command to a garage door controller 330 to open the garage door 310.”).

Claims 5 – 6, 13, & 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lyman / Todasco / Kolchin, in view of Horstemeyer et al. (US 20150149226 A1).

As per claim 5, Lyman / Todasco / Kolchin disclose all of the limitations of Claim 4 as stated above. To the extent to which Lyman does not disclose the following limitation, Horstemeyer teaches:

	• wherein the alert interface provides a first selectable indicator to indicate that an individual is available to receive the item at the service point and a second selectable indicator to indicate that the individual is not available to receive the item at the service point (See [0460], noting that “The notification system 10 can be designed to communicate the status of one or more responses to the first PCD 75. For example, the status could be “Confirmed” for the situation where a response has been received and the notified party is willing to commit to the pickup/delivery, “Unconfirmed” for the situation where a response has been received and the notified party does not want to commit to the pickup/delivery,” which can be received via interface buttons to relay the “pre-stored” response text as per [0490] - [0491] & Fig. 23, noting user interface buttons 441-443.).     

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Horstemeyer in the invention of Lyman / Todasco / Kolchin, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, combining the teachings of Horstemeyer in the invention of Lyman / Todasco / Kolchin would advantageously and predictably “improve customer service and to allow the customer to better schedule a delivery or pickup of an item,” as evidenced by Horstemeyer (para 0009).

As per claim 6, Lyman / Todasco / Kolchin disclose all of the limitations of claim 4 as stated above. To the extent to which Lyman does not disclose the following limitation, Horstemeyer teaches:

	• responsive to either (a) not receiving a response from the alert interface within a configurable time period, or (b) receiving a response from the alert interface indicating the user is not available to receive the item at the service point, communicating instructions to the computing device associated with the delivery vehicle that facilitate the delivery vehicle's navigation to another service point and disassociating the delivery vehicle from the service point (See Fig. 27, step 503, [0068], & [0502], noting that responsive to not receiving a response from the alert interface within a configurable time period i.e., “a failure state will occur if a response is not received from the PCD 75d within predefined time period, for example, 20 minutes, of the notification. Furthermore, the driver associated with the tracked PCD 75d is notified of the occurrence of the failure state or confirmation, for example, via suitable text (e.g., "Confirmed" or " No Response" in the event of a failure state) on a screen associated with the PCD 75d, so that the driver associated with the PCD 75c knows whether or not to make the stop at destination #03.” Also see Fig. 28 & [0503], noting that “a failure state will occur if a response is not received from the notified PCD 75 based upon one or more failure state criteria. Furthermore, the driver associated with the tracked PCD 75d is notified of the occurrence of the failure state or confirmation, for example, via suitable text (e.g., "Confirmed" or " No Response" in the event of a failure state) on a screen associated with the PCD 75d, which in this case, is in the form of an in-vehicle navigation system, so that the driver associated with the PCD 75c knows whether or not to make particular stops.” As per [0504] & Fig. 28, navigational instructions are displayed on the courier device according to consignee responses, and “Delivery #04,” although being the nearest stop, is skipped (i.e., unassociated from the delivery vehicle) since a response was not received, and the courier is instead directed to “Delivery #05.”).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Horstemeyer in the invention of Lyman / Todasco / Kolchin, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, combining the teachings of Horstemeyer in the invention of Lyman / Todasco / Kolchin would advantageously and predictably “improve customer service and to allow the customer to better schedule a delivery or pickup of an item,” as evidenced by Horstemeyer (para 0009).

As per claims 13 & 22, Lyman / Todasco / Kolchin disclose all of the limitations of claims 1 & 14 as stated above. Regarding the following limitation, Lyman discloses, in at least [0023], [0025], & [0047] – [0048], premises automation controllers 135 (i.e., service points devices) which provides delivery alerts to consignees, which suggests, but does not explicitly disclose, however Horstemeyer does:

	• accessing a data store including a plurality of service point devices associated with upcoming service points for the delivery vehicle (See at least Fig. 27 – 28 & [0499] – [0503], noting accessing a “stop list” of upcoming delivery points that will receive a delivery notification when the delivery vehicle is within a predetermined range of each delivery stop.) 

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the “service point devices” of Lyman, for the “upcoming service points” of Horstemeyer. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. Furthermore, combining the teachings of Horstemeyer in the invention of Lyman / Todasco / Kolchin would advantageously and predictably provide a means so that the driver knows whether or not to make the stop at each destination, as evidenced by Horstemeyer ([0502]). 

To the extent to which Lyman does not disclose the following limitation, Todasco teaches:

	• determining whether the delivery vehicle servicing the service point is within an activation zone for activating a second service point device of the plurality of upcoming service point devices based on the signal broadcast by the computing device associated with the delivery vehicle (See [0012], noting that when the device/beacon {i.e., service point device} detects the signal from the package beacon device, “both the device/beacon at the location and the beacon associated with the package may ramp up in power and establish a connection, where the connection is used to generate location information that identifies the beacon, and thus the package, as in proximity to the connected device/beacon.”). Rationale to combine Todasco persists.
Regarding the following limitations, Lyman does not explicitly disclose receiving a plurality of responses from a plurality of destination devices and determining a route from the responses, however Horstemeyer does:

• communicating another remote activation signal to the second service point device, wherein the remote activation signal causes the second service point device to dynamically provide an alert interface for user interaction with another user; and responsive to receiving an authorization signal from the second service point, generating a route from the service point to the second service point to facilitate navigation of the delivery vehicle from the service point to the second service point (claim 13) / responsive to receiving an authorization signal from the service point, transmit instructions to the mobile computing device that generate a route to facilitate navigation of the delivery vehicle from the service point to the second service point (claim 22)  (See Figs. 27 – 28, [0068], & [0502] – [0504], noting transmitting routing instruction to a courier in order to travel to multiple delivery stops according to the responses received from delivery point devices.). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Horstemeyer in the invention of Lyman / Todasco / Kolchin, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, combining the teachings of Horstemeyer in the invention of Lyman / Todasco / Kolchin would advantageously and predictably “improve customer service and to allow the customer to better schedule a delivery or pickup of an item,” as evidenced by Horstemeyer (para 0009).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lyman / Todasco / Kolchin, in view of Mak et al. (US 20200293990 A1), in view of Ladden et al. (US 20160171439 A1).

As per claim 7, Lyman / Todasco / Kolchin disclose all of the limitations of Claim 1 as stated above. To the extent to which Lyman does not appear to explicitly disclose the following limitation, Mak teaches: 

	• detecting another signal from a beacon associated with the item (See at least [0021], [0045], & [0048] – [0049], noting that a RFID antenna and RFID reader detect the presence of a package within the storage cavity by detecting an RF signal from an RFID tag placed on the package. Also see [0055] - [0056], noting providing “an electronic message to a user associated with the locker, when the presence of package is detected within the locker via the RFID antenna associated with the locker.”). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Mak in the invention of Lyman / Todasco / Kolchin with the motivation increase the ease of use for a user while reducing the need for the user to utilize a tracking number and constantly check the status of a package, as evidenced by Mak ([0116]).

Regarding the following limitation, Lyman, as stated above, discloses a service point device, but does not appear to explicitly disclose the following limitation. However, Ladden teaches:

• responsive to changes the other signal, communicating a tamper alert (See [0023], [0118] – [0119] & [0124], which describe an item tracking system in which, after detecting a change in RFID signals which indicate that an item has been removed, a user is given a set period of time to provide a status update response confirming that the user moved the tracked item off the truck compartment. If an affirmative status update is not received, a call request is automatically communicated to a customer service desk.).     

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the “service point device” of Lyman, for the “customer service desk” of Ladden. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. Furthermore, combining the teachings of Ladden in the invention of Lyman / Todasco / Kolchin / Mak would advantageously identify feedback regarding item compromise as early as possible, enabling the delivery system to take remedial actions, as evidenced by Ladden ([0005]).

Claims 9, 12, & 18 – 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lyman / Todasco / Kolchin, in view of Mak et al. (US 20200293990 A1),

As per claims 9 & 20, Lyman / Todasco / Kolchin disclose all of the limitations of claims 1 & 14 as stated above. Regarding the following limitation, Lyman does not explicitly disclose, however Mak teaches generating a delivery confirmation indication in response to determining that at least one of:

	• (a) a distance between the item and at least one of (i) the delivery vehicle or (ii) a user computing entity is greater than a first threshold distance or 

• (b) the distance between the item and at least one of (i) the service point device or (ii) the service point is less than a second threshold distance (See at least [0021], [0045], & [0048] – [0049], noting that a RFID antenna and RFID reader detect the presence of a package within the storage cavity by detecting an RF signal from an RFID tag placed on the package when the RFID tag enters a second threshold distance when it is detected by the service point device. Also see [0055] - [0056], noting providing “an electronic message to a user associated with the locker, when the presence of package is detected within the locker via the RFID antenna associated with the locker.” Also see [0115], noting providing “an electronic message to a user associated with the locker, when the presence of package is detected within the locker via the RFID antenna associated with the locker. In one example the communication link provides a text message or an email to a user informing the user that a package has been received. The central processor 510 is adapted, in use to operate the communication link 512 when the central processor 510 receives a positive package detection from the RFID reader 502.”). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Mak in the invention of Lyman / Todasco / Kolchin with the motivation increase the ease of use for a user while reducing the need for the user to utilize a tracking number and constantly check the status of a package, as evidenced by Mak ([0116]).

As per claims 12 & 18, Lyman / Todasco / Kolchin disclose all of the limitations of claims 1 and 14 as stated above. Regarding the following limitation, Lyman does not explicitly disclose, however Mak does:

	• wherein providing access to the service point comprises the service point device (apparatus) unlocking a lock associated with the service point or opening a door associated with the service point (See at least [0118], noting providing an unlock signal to the lock controller.). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Mak in the invention of Lyman / Todasco / Kolchin would advantageously and predictably allow a user to access a storage cavity, as evidenced by Mak ([0118]).

As per claim 19, Lyman / Todasco / Kolchin disclose all of the limitations of claim 14 as stated above. Regarding the following limitation, Lyman does not explicitly disclose, however Mak does:

	• wherein the at least one memory and the computer program code are further configured to, with the processor, cause the apparatus to communicate a second access signal to the service point device that causes the service point device to restrict access to the service point (See at least [0118], noting providing a lock signal to the lock controller.). 

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Mak in the invention of Lyman / Todasco / Kolchin, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, combining the teachings of Mak in the invention of Lyman / Todasco / Kolchin would advantageously and predictably allow for secure delivery, as evidenced by Mak ([0003]).

Claims 10 – 11 & 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lyman / Todasco / Kolchin, in view of Richie et al. (US 20140195454 A1), in view of Hubner et al. (US 20150199643 A1).

As per claims 10 & 21, Lyman / Todasco / Kolchin disclose all of the limitations of claims 1 & 14 as stated above. Regarding the following limitation, Lyman does not explicitly disclose, however Richie does:

	• receiving an indication that an individual will provide an electronic signature for delivery of the item to the service point (See at least [0076], noting that “the customer may provide (e.g., via a radio button included in the user interface) input associated with an instruction to leave the package at the delivery location (e.g., "Please leave package"). As further shown, the customer may also provide (e.g., via a first text box included in the user interface) input associated with a customer signature, may provide (e.g., via a second text box included in the user interface) input associated with another instruction, and may provide (e.g., by selecting a Submit button included in the user interface) input indicating that the customer has finished providing the customer signature and the instructions.”  Also see FIG. 18, noting selectable indicator 1805 & [0107] & Fig. 19, noting that “The signature GUI 2001 may be displayed in response to a user selecting the "sign" button or option 1805 on the data entry GUI 1801 shown in FIG. 18. A field 2003 for a driver's signature and a field 2005 for an employee's or verifier's signature is provided.” Thus, the customer indicates via the “button” and also by the text input that he or she will next submit the signature.).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Richie in the invention of Lyman / Todasco / Kolchin, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, combining the teachings of Richie in the invention of Lyman / Todasco / Kolchin would advantageously and predictably provide systems, apparatus, and methods for managing transportation by receiving data on client devices, as evidenced by Richie (para 0009).

Regarding the following limitation, Lyman does not explicitly disclose, however Hubner teaches:

• receiving the electronic signature (See at least [0057], [0059], [0061], [0062], & [0069], noting that “customer device 240 may receive the customer signature, may provide the customer signature to cloud device 260 (e.g., as discussed above with regard to reference 445), and cloud device 260 may receive the customer signature provided by customer device 240.”); and     

• in response to receiving the electronic signature, providing a notification (to the mobile computing device) indicating that delivery of the item to the service point is authorized (See at least [0077], noting that “server X may receive the customer signature and the instructions, and cloud server X may provide the customer signature and the instructions to the CD1 courier mobile computing device. As further shown, CD1 may display (e.g., to the courier) information indicating that the customer signature has been received (e.g., “Customer signature received”).”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Hubner in the invention of Lyman / Todasco / Kolchin / Richie with the motivation to “allow a customer to sign for a delivery (e.g., of a package from a courier company) to a delivery location, associated with the customer, from any geographic location,” associated with the customer, from any geographic location, as evidenced by Hubner ([0079]).

As per claim 11, Lyman / Todasco / Kolchin / Richie / Hubner disclose all of the limitations of claim 10 as stated above. Regarding the following limitation, Lyman does not explicitly disclose, however Hubner teaches:

	• wherein the electronic signature is received through at least one of Short Message Service (SMS), a Multimedia Messaging Service (MMS), mobile application specific message (See [0070], noting that “cloud device 260 may provide the customer signature to courier company device 220 and/or courier device 210, as discussed above with regard to reference 445.” Also see [0026] – [0027] & [0031] - [0032], noting that mobile device software causes message to be displayed and Fig. 6C & [0077], noting that courier mobile device “CD1 may display (e.g., to the courier) information indicating that the customer signature has been received (e.g., “Customer signature received”), may display the customer signature”), instant message, or video message. Rationale to combine Hubner persists.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lyman / Todasco / Kolchin, in view of Horstemeyer et al. (US 20150149226 A1).

As per claim 17, Lyman / Todasco / Kolchin disclose all of the limitations of claim 14 as stated above. Lyman further discloses:

• provide an alert interface for user interaction in response to determination that the delivery vehicle servicing the service point is within the activation zone ([0036], “the occupant may receive a real-time notification regarding the arrival of the delivery person to the premises.” Also [0046].)

Regarding the following limitation, Lyman does not explicitly disclose, however Horstemeyer does:

	• transmit a response signal to the mobile computing device including instructions to the mobile computing device that facilitate the delivery vehicle's navigation to another service point in response to either (a) not receiving a response through alert interface within a configurable time period, or (b) receiving a response through alert interface indicating a user is not available to receive the item at the service point (See Fig. 27, step 503, [0068], & [0502], noting that responsive to not receiving a response from the alert interface within a configurable time period i.e., “a failure state will occur if a response is not received from the PCD 75d within predefined time period, for example, 20 minutes, of the notification. Furthermore, the driver associated with the tracked PCD 75d is notified of the occurrence of the failure state or confirmation, for example, via suitable text (e.g., "Confirmed" or " No Response" in the event of a failure state) on a screen associated with the PCD 75d, so that the driver associated with the PCD 75c knows whether or not to make the stop at destination #03.” Also see Fig. 28 & [0503], noting that “a failure state will occur if a response is not received from the notified PCD 75 based upon one or more failure state criteria. Furthermore, the driver associated with the tracked PCD 75d is notified of the occurrence of the failure state or confirmation, for example, via suitable text (e.g., "Confirmed" or " No Response" in the event of a failure state) on a screen associated with the PCD 75d, which in this case, is in the form of an in-vehicle navigation system, so that the driver associated with the PCD 75c knows whether or not to make particular stops.” As per [0504] & Fig. 28, navigational instructions are displayed on the courier device according to consignee responses.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Horstemeyer in the method of Lyman / Todasco / Kolchin with the motivation to “improve customer service and to allow the customer to better schedule a delivery or pickup of an item,” as evidenced by Horstemeyer (para 0009).

Claims 24 – 25 are rejected under 35 U.S.C. 103 as being unpatentable over Lyman / Todasco / Kolchin, in view of Studnicka (US 20170286892 A1).

As per claims 24 & 25, Lyman / Todasco / Kolchin disclose all of the limitations of claims 1 & 14 as stated above. Regarding the following limitation, Lyman, in at least [0034] & [0036], describes a “delivery vehicle associated with the expected delivery.” To the extent to which Lyman does not appear to explicitly disclose wherein the delivery vehicle is an unmanned vehicle, Studnicka teaches this element:

• wherein the delivery vehicle is (a) an unmanned aerial vehicle or (b) an unmanned terrestrial vehicle (See at least [0009] & [0014], noting an “unmanned aerial vehicle (UAV)” which performs deliveries.)
 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Studnicka in the method of Lyman / Todasco / Kolchin with the motivation to provide “a system and method that monitors a package delivery and gathers evidence of a successful delivery,” as evidenced by Studnicka ([0003]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN J KIRK whose telephone number is (571)272-6447. The examiner can normally be reached Monday -Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN J KIRK/Examiner, Art Unit 3628                                                                                                                                                                                                        

/RUPANGINI SINGH/Primary Examiner, Art Unit 3628